Title: To James Madison from Henry Ott, 2 September 1808
From: Ott, Henry
To: Madison, James



Sir
Phila. Septr. 2d. 1808.

Understanding by an Advertisement in the Aurora of this morning that the Government intends sending a Vessel to Europe from this Port by the 15th. inst., Induces me to Address you on the subject.  Should you not be previously provided with a Vessel, for that Mission, I will tender you my services in furnishing You with one.  I have now in Port, the Ship Union an excellent Vessel of 294 Tons burthen, Copper bottomed, & in complete order, Not quite four years old Phila. built.
I Applyed at our Custom House to know Whether or not the Government Were provided with a Vessel, but finding that the Collector was not informed on that head, I was Advised by Genl. Steele to Write you For information
Will You have the Goodness to inform me Whether any proposals are to be made & if so, to Whom & on what Grounds.
Any Reference you may Wish to have Respecting me, I know of no person that can give You more correct information than our Mutual friend Genl John Steele, the present Collector of this Port.  Very Respectfully I am Your  Most Obt Sert

Henry Ott


P S.  The Appointment of Genl. Steele gives Genl. satisfaction.

